Title: From George Washington to Jonathan Trumbull, Sr., 11 July 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


					
						Head Quarters near Passaick Falls [N.J.]July 11th 1780
						Dr Sir,
					
					I beg leave to suggest to Your Excellency that it is a matter of great importance for me to be acquainted with our several Harbours—their depth of Water within and leading to them and all the difficulties & circumstances attending their navigation. at present this knowledge is more peculiarly essential with respect to the Eastern Ports & particularly in the instance of New London. In the course of our operations this Campaign and indeed immediately—this may be of the greatest use. I have therefore to entreat the favor of Your Excellency to furnish me by the earliest opportunity, with a correct map of that Harbour, in case you have one, describing in a particular manner the channel leading to it, from the Sound, with its depth & width and such obstacles & Shoals as may attend the navigation. If your Excellency should not be in possession of a map that will answer, I request that you will be so obliging as to procure me one as soon as it can be done—and if it should be requisite, even by an actual survey & sounding. I feel myself under no difficulty in asking this favor of Your Excellency, as you will perceive at once the necessity there is for my possessing the information, & as I know there is nothing in your power which will not be done with the greatest chearfulness that may in the least promote the Public cause—I have the honor to be with the most perfect esteem & regard—Dr Sir Your Mo. Obet Servant
					
						Go: Washington
					
				